Citation Nr: 0713723	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to June 
1977 to include service in Vietnam during the Vietnam era.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO, inter alia, 
declined to reopen the veteran's claim of entitlement to 
service connection for squamous cell carcinoma over the 
nasopharynx with metastases to the lymph nodes in the neck, 
as sufficient new and material evidence had not been 
received.  

The RO previously denied service connection for squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck by July 2002 rating decision that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  Since, the RO received additional evidence 
pertaining to the claim.  In its present adjudication, the RO 
decided the claim because sufficient the new and material 
evidence had not been received.  A previously decided claim 
may not be reopened in the absence of new and material 
evidence, and regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  The matter is discussed below.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  By July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck; the veteran was provided notice sent to 
his last known address that month, but he did not initiate an 
appeal, timely or otherwise.

2.  Evidence added to the record since the RO's July 2002 
rating decision includes but is not limited to additional 
treatment records from the Fargo VA Medical Center (MC) and 
an opinion regarding the origins of the veteran's claimed 
disability from the Fargo VAMC's Chief of 
Hematology/Oncology.  

3.  The evidence received since the July 2002 rating decision 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.

4.  The veteran's squamous cell carcinoma over the 
nasopharynx with metastases to the lymph nodes in the neck is 
shown to be related to his active duty service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied the veteran's 
claim of service connection for squamous cell carcinoma over 
the nasopharynx with metastases to the lymph nodes in the 
neck, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  The evidence received since the July 2002 rating decision 
is new and material, and the claim of entitlement to service 
connection for squamous cell carcinoma over the nasopharynx 
with metastases to the lymph nodes in the neck is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Squamous cell carcinoma over the nasopharynx with 
metastases to the lymph nodes in the neck was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

For new and material claims, such as the claim at issue 
herein, the claimant must be advised of what constitutes new 
and material evidence to reopen the service connection claims 
as contemplated by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Because the veteran's claim has been granted, the Board will 
not engage in a detailed analysis of VCAA compliance because 
any deficiency in either notice or assistance is harmless 
error, as no prejudice has resulted; the full benefit sought 
has been granted.  The only possible prejudice to the veteran 
stems from the lack of notice regarding disability ratings 
and effective dates as outlined by the Court in 
Dingess/Hartman.  The Board could remand the case to the RO 
for corrective VCAA notice.  Such action, however, would 
cause substantial delay and would, considering the grave 
state of the veteran's health, result in even greater 
prejudice to the veteran.  The veteran's condition has been 
characterized as terminal.  He is, therefore, presumably in 
need of the VA benefits, which he is seeking herein.  A delay 
in the receipt of benefits to which the Board has determined 
he is entitled (see body of decision below) could create a 
situation where the VA benefits to which the veteran is 
entitled would not reach the veteran in time.  The Board 
concludes, therefore, that less harm would result from the 
absence of Dingess/Hartman notice than from a delay in order 
to effectuate such notice, and no Dingess/Hartman notice is 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) 
are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck asserting that the disease had its onset in 
2002, many years after service and was not shown to be 
directly related to service.  That month, the veteran was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement, timely or 
otherwise.  The July 2002 rating decision, therefore, became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2006) (detailing the procedures and time limitations for 
appealing adverse RO determinations to the Board and 
mandating the finality of such decisions if appellate 
procedures are not followed in a timely manner).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented. 38 U.S.C.A. § 5108.  
Because the July 2002 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of entitlement to service connection for 
squamous cell carcinoma over the nasopharynx with metastases 
to the lymph nodes in the neck should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for squamous cell carcinoma over the nasopharynx with 
metastases to the lymph nodes in the neck in March 2005.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2002 rating 
decision consisted of the service medical records, which are 
silent as to complaints or findings of squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck; private medical records dated in March 
2002 reflecting complaints of a persistent cough and a bitter 
taste in the mouth after eating; and Fargo VAMC records dated 
from May to June 2002 reflecting treatment for nasopharyngeal 
carcinoma and cervical lymphadenopathy.

Evidence received subsequent to the July 2002 rating decision 
consists of Fargo VAMC medical records dated from June 2002 
to March 2006 including an April 2005 medical opinion by a VA 
physician other than the veteran's oncologist indicating that 
because respiratory cancers were presumptively related to in-
service Agent Orange exposure and because the veteran had a 
respiratory cancer, it was possible that the veteran's 
neoplasm was related to Agent Orange exposure in service; a 
January 2007 opinion of Chief, Hematology/Oncology at the 
Fargo VAMC explaining that the type of neoplasm suffered by 
the veteran was considered endemic in nature and was unlike 
most American tumors and that because of the particular 
classification of the veteran's tumor, it was as likely as 
not related to the veteran's service; an April 2007 statement 
from a VA physician's assistant asserting that the veteran 
was on home hospice care and no longer receiving any 
treatment; and information regarding the Epstein-Barr virus 
(EBV) from the Internet and other sources.  The Board 
observes that by July 2006 rating decision, the RO denied the 
veteran's claim of entitlement service connection for EBV, as 
the date of infection was impossible to determine and because 
EBV was a common virus present in almost 100 percent of the 
world's population.  The January 2007 opinion mentioned EBV 
but indicated that reverse transcriptase polymerase chain 
reaction was not performed for the EBV genome.  As will 
become apparent below, EBV and its role in the veteran's 
claimed squamous cell carcinoma over the nasopharynx with 
metastases to the lymph nodes in the neck, will have no 
impact upon the Board's favorable decision herein.  

The Board has reviewed the evidence since the July 2002 
rating decision and has determined that all of the evidence 
received since then is new, as it was not of record when the 
July 2002 rating decision was issued.  Also, the 
aforementioned evidence is material within the meaning of 
applicable VA law and regulations because it is probative of 
the issue at hand, which is whether the veteran's squamous 
cell carcinoma over the nasopharynx with metastases to the 
lymph nodes in the neck is related to service either directly 
or on a presumptive basis.  The evidence suggests both.  

Thus, the Board finds that the aforementioned medical 
evidence presents a reasonable possibility of substantiating 
the claim of entitlement to service connection for squamous 
cell carcinoma over the nasopharynx with metastases to the 
lymph nodes in the neck because for the first time, medical 
opinions have related it to service both directly and 
presumptively.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim of entitlement to service connection for 
squamous cell carcinoma over the nasopharynx with metastases 
to the lymph nodes in the neck is reopened.

One medical opinion of record reflects that the veteran's 
squamous cell carcinoma over the nasopharynx with metastases 
to the lymph nodes in the neck is possibly presumptively 
related to service as a result of herbicide exposure.  The 
April 2005 opinion relates the veteran's cancer to other 
respiratory cancers that are presumptively linked to Agent 
Orange exposure for veterans, such as the one herein, who 
served in Vietnam during the presumptive period.  The January 
2007 opinion indicates a direct nexus between the veteran's 
squamous cell carcinoma over the nasopharynx with metastases 
to the lymph nodes in the neck and service.  Thus, although 
the 2005 medical opinion is framed in terms of a possibility, 
it appears that with consideration of the January 2007 
medical opinion the evidence is at least in equipoise with 
respect to whether the veteran is entitled to service 
connection for squamous cell carcinoma over the nasopharynx 
with metastases to the lymph nodes in the neck as being 
directly related to his service.  In resolving all doubt in 
the veteran's behalf service connection for squamous cell 
carcinoma over the nasopharynx with metastases to the lymph 
nodes in the neck is granted.  


ORDER

Service connection for squamous cell carcinoma over the 
nasopharynx with metastases to the lymph nodes in the neck is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


